DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendments filed on April 20, 22 and August 18, 2022, have been entered.




Claim Disposition

3.	Claims 1-3 are cancelled. Claim 11 has been added.  Claims 4-11 are pending. Claims 4-6 and 11 are under examination. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Information Disclosure Statement

4.	To date no Information Disclosure Statement has been filed. Applicant is reminded of the duty to disclose.



Specification Objection

5.	The specification is objected to for the following informalities: 
The specification is objected to because the priority information is missing from page 1.  Correction is required. 




Claim Objection

6.	Claims 4-6 and 11 are objected to for the following informalities: 
For clarity it is suggested that claim 4 is amended to correct the typographical error of, ‘tap’ which should be ‘tag’. The dependent claims hereto are also included.

For clarity and precision of claim language it is suggested that claim 4 is amended to read, “A recombinant nitrilase comprising a polypeptide tag, wherein the polypeptide tag is attached to the recombinant nitrilase on the N terminus, wherein the polypeptide tag is selected from the group consisting of: GEGKG (SEQ ID NO: 3), GEGEG (SEQ ID NO: 4), GKGHG (SEQ ID NO: 5), GRGRG (SEQ ID NO: 6), GRGGG (SEQ ID NO: 7), GHGHG (SEQ ID NO: 8), GKGKGKG (SEQ ID NO: 26), and GEGKGKGKG (SEQ ID NO: 27), [[and]] wherein the polypeptide [[tap]] tag is [[a]] universal and enhances soluble expression of the recombinant nitrilase, and wherein the nitrilase has the amino acid sequence set forth in SEQ ID NO: 1.
For  clarity it is suggested that claim 6 is amended to read, “The recombinant  nitrilase of claim 5, wherein the polypeptide tag is connected to the recombinant nitrilase by a linker peptide, and wherein the linker peptide is selected from the group consisting of: GKGKG-GS (SEQ ID NO: 31), GKGKG-GGS (SEQ ID NO: 32), GEGKG-GGGS (SEQ ID NO: 33), and GEGKG-GGGGS (SEQ ID NO: 34)”.
Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.	Claims 4-6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a  recombinant nitrilase comprising a polypeptide tag…’. The invention as claimed is devoid of a structure-function correlation for the nitrilase (see claim 4). It is noted that the sequence of the nitrilase is recited in claim 5, however independent claim 4 needs to stand on its own. The claimed invention also includes a linker peptide. The specification discloses that the tag can be linked to an enzyme such as a hydrolase, lipase among others, however, the claims do not make clear that activity is retained for the enzyme and not affected by the tag or linker. 
As no structure-function correlation is made, the claimed invention is directed to a large genus. The claimed invention is overly broad and encompasses a large variable genus products. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative
number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 and the dependent claims hereto lack clear antecedent basis for the recitation of, “the polypeptide tap”.




Response to Arguments

9.	 Applicant’s response has been considered. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejection of record under 112 first paragraph remains for the reasons stated above and herein. Applicant  traverses the enablement rejection, however, did not specifically address the written description rejection. The rejection remains and has been altered to reflect modification made to the claims.
As stated in the rejection the claimed invention as set forth in claim 4 is not adequately described with respect to the nitrilase and its activity. Thus, the rejection remains. Note that a new rejection has been instituted under 112 (b) for the reasons stated above due to modifications made to the claims.



Conclusion

10.	 No claims are presently allowable. 



11.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652